DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6, 11, 12, 18, 19, & 20 are objected to because of the following informalities:

The Office objects to referring to preceding claims in the body of Claims 6, 11, 12, 18, 19, & 20  because Claims 6, 11, 12, 18, 19, & 20 are in the form of independent claims.  It is a best practice to  include all the limitations in the body of an independent claim rather than to refer to other claims. 
Appropriate correction is required.

Claim 3 is objected to because of the following informality:

Claim 3: Amend language to improve claim form and better represent the claimed invention:

“images captured during a time when the road on which the vehicle is traveling can be identified by map matching.”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information processing apparatus” in claims 1, 11, & 13 and repeated in corresponding dependent claims; “imaging apparatus” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the “information processing apparatus” is understood to be the apparatus shown in Figure 3 of the specification or its equivalent; and the “imaging apparatus” is understood to be a camera or its equivalent per specification Para 0029.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to Claims 11 & 13. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
An information processing method for a vehicle, the information processing method comprising:
capturing and storing images of an area around the vehicle; and transmitting an image to an information processing apparatus when a judgment is made that a road on which the vehicle is traveling can no longer be identified by map matching, the image being captured at a time when the judgment is made.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of capturing, storing, and transmitting images of an environment. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The vehicle and information processing apparatus in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The corresponding dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claim 6 – non-transitory computer readable medium – generic computer component that applies instructions to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20200109954) in view of Ikeuchi (US20060217879).

Claim 1: 
Li explicitly teaches:
An information processing method for a vehicle, the information processing method comprising:
(Li) – “A method of map generation includes receiving data from a plurality of vehicles about environments within which the plurality of vehicles operate, and generating a three-dimensional map using the data from the plurality of vehicles.” (Abstract) 
“The data can be processed or pre-processed by one or more processors on-board the vehicle.” (Para 0005)

capturing and storing images of an area around the vehicle; and
(Li) – “The external sensors may measure other conditions relating to the one or more surrounding objects within the environment.” (Para 0335)
“The one or more sensors carried by the vehicle may include but are not limited to location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras including monocular cameras, binocular cameras, stereo cameras, and omnidirectional cameras)” (Para 0336)
 “In some embodiments, data from the sensing module 1311 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1313.” (Para 0472)

transmitting an image to an information processing apparatus when [a judgment is made that] a road on which the vehicle is traveling can no longer be identified by map matching, 
(Li) – “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002. As discussed before, the pre-processing herein may include feature recognition, feature match, or object identification or any other image processing as envisaged those skilled in the art based on the teaching of the specification.” (Para 0449)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. …Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.” (Para 0451)
“FIG. 13 is a schematic illustration by way of block diagram of a system 1300 for map generation or helpful for navigation of a vehicle, in accordance with embodiments of the disclosure.” (Para 0470)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. Information Processing apparatus corresponds to the system for map generation of Fig. 13.

    PNG
    media_image1.png
    468
    515
    media_image1.png
    Greyscale

the image being captured at a time [when the judgment is made].
(Li) – “The collected data may include scene information collected by one or more cameras. Traffic signs, traffic lights, landmarks, or lanes in the scene information can be identified and added a label using a deep learning system or algorithm. Thereby, label information associated with these objects can be added to the point cloud data, enriching the content presented in a 3D map to be generated.” (Para 0370)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. For example, regarding the 3D point cloud data captured by the lidar sensors, it can be directly transformed into the world coordinate frame and therefore constituted a 3D map. Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.“ (Para 0451)
“The generated map can be updated in real time and therefore keep up to date.” (Para 0003)
“the data collected by the one or more sensors may comprise real-time location information associated with the vehicle.” (Para 0202)
“Data for generating the map can be image data or video data of the surrounding environment, or location data of the vehicle collected by the multiple sensors. The data can be collected continuously or on a regular basis according to user's preferences. The data can be processed or pre-processed by one or more processors on-board the vehicle.” (Para 0005)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Li does not explicitly teach:
a judgment is made that…when the judgment is made

Ikeuchi, in the same field of endeavor, teaches:
a judgment is made that [a road on which the vehicle is traveling can no longer be identified by map matching]…when the judgment is made
(Ikeuchi) – “The new road detecting means 19 detects a new road which does not exist in the map information. … The intersecting judging means 20 judges whether or not the detected new road intersects one or more existing roads.”
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map generating method of Li with the new road detecting means of Ikeuchi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “detecting a new road and incorporating the new road into map information.” (Para 0001)

Claim 2:
Li, in combination with the references relied upon in Claim 1, teaches those respective limitations. Li further teaches:
wherein the transmitting comprises transmitting, to the information processing apparatus, images captured during a predetermined period that includes the time when the judgment is made.
(Li) – “the data from the plurality of vehicles can be provided on a regular basis. For example, the plurality of vehicles can transmit the collected data at a certain frequency specified by the user. The frequency here may depend on the distance of the route as planned by the user. For example, if the route can be segmented into ten or more sections, then the vehicle may upload its collected data to the remote server each time it reaches a specific section. The frequency herein may also depend on the duration spent on the whole route. For example, if it is pre-determined that it will possibly take one hour to get to the specified destination, then the vehicle may provide its collected data at a time interval of five-minute, i.e., the vehicle will transmit the collected data twelve times while traveling along the route.” (Para 0379)
Examiner Note: The pre-determined time period for providing collected data may be specified as desired to include any time period. Therefore the time period can include the time when the judgement is made.



Claim 3:
Li, in combination with the references relied upon in Claim 1, teaches those respective limitations. Li further teaches:
further comprising: transmitting to the information processing apparatus, [when the judgment is made], images captured by a time when the road on which the vehicle is traveling can be identified by map matching.
(Li) – “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002.” (Para 0449)
“the data collected by the one or more sensors may comprise real-time location information associated with the vehicle.” (Para 0202)
“In case that the vehicle is traveling around a known region, the cloud server can match the pose information of the vehicle with the 3D map previously generated and maintained at the cloud server.” (Para 0386)
“Data for generating the map can be image data or video data of the surrounding environment, or location data of the vehicle collected by the multiple sensors. The data can be collected continuously or on a regular basis according to user's preferences. The data can be processed or pre-processed by one or more processors on-board the vehicle.” (Para 0005)

Li does not explicitly teach:
when the judgment is made

Ikeuchi, in the same field of endeavor, teaches:
when the judgment is made
(Ikeuchi) – “The new road detecting means 19 detects a new road which does not exist in the map information. … The intersecting judging means 20 judges whether or not the detected new road intersects one or more existing roads.”
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map generating method of Li with the new road detecting means of Ikeuchi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “detecting a new road and incorporating the new road into map information.” (Para 0001)

Claim 4:
Li, in combination with the references relied upon in Claim 1, teaches those respective limitations. Li further teaches:
further comprising: transmitting information on a position of the vehicle together with the image to the information processing apparatus.
(Li) – “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002.” (Para 0449)
“The collected data may include scene information collected by one or more cameras. Traffic signs, traffic lights, landmarks, or lanes in the scene information can be identified and added a label using a deep learning system or algorithm. Thereby, label information associated with these objects can be added to the point cloud data, enriching the content presented in a 3D map to be generated.” (Para 0370)
“the data collected by the one or more sensors may comprise real-time location information associated with the vehicle.” (Para 0202)

Claim 5:
Li, in combination with the references relied upon in Claim 1, teaches those respective limitations. Li further teaches:
wherein the image is a moving image.
(Li) – “Data for generating the map can be image data or video data of the surrounding environment, or location data of the vehicle collected by the multiple sensors.” (Para 0005)

Claim 6:
Li, in combination with the references relied upon in Claim 1, teaches those respective limitations. Li further teaches:
A non-transitory computer readable medium storing a program configured to cause the vehicle to execute the information processing method of claim 1.
(Li) – “The processing unit 1312 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1312 can be operatively coupled to a non-transitory computer readable medium 1313. The non-transitory computer readable medium 1313 can store logic, code, and/or program instructions executable by the processing unit 1304 for performing one or more steps or functions as necessary for the operations of the system 1300, such as the steps shown in FIGS. 2 and 3. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1311 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1313.” (Para 0472)

Claim 7:
Rejected using the same rationale as Claim 2

Claim 8:
Rejected using the same rationale as Claim 3

Claim 9:
Rejected using the same rationale as Claim 4

Claim 10:
Rejected using the same rationale as Claim 5

Claim 11: 
Li explicitly teaches:
An information processing method for an information processing apparatus configured to communicate with a vehicle,
(Li) – “A method of map generation includes receiving data from a plurality of vehicles about environments within which the plurality of vehicles operate, and generating a three-dimensional map using the data from the plurality of vehicles.” (Abstract) 
“The data can be processed or pre-processed by one or more processors on-board the vehicle.” (Para 0005)
Examiner Note: Information Processing apparatus corresponds to the system for map generation of Fig. 13.

the information processing method comprising performing image analysis, upon receiving an image of an area around the vehicle from the vehicle, on the image [to judge whether there is a new road].
(Li) – “The external sensors may measure other conditions relating to the one or more surrounding objects within the environment.” (Para 0335)
“The one or more sensors carried by the vehicle may include but are not limited to location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras including monocular cameras, binocular cameras, stereo cameras, and omnidirectional cameras)” (Para 0336)
 “In some embodiments, data from the sensing module 1311 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1313.” (Para 0472)
 “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002. As discussed before, the pre-processing herein may include feature recognition, feature match, or object identification or any other image processing as envisaged those skilled in the art based on the teaching of the specification.” (Para 0449)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. …Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.” (Para 0451)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Li does not explicitly teach:
to judge whether there is a new road

Ikeuchi, in the same field of endeavor, teaches:

to judge whether there is a new road 
(Ikeuchi) – “The new road detecting means 19 detects a new road which does not exist in the map information. … The intersecting judging means 20 judges whether or not the detected new road intersects one or more existing roads.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map generating method of Li with the new road detecting means of Ikeuchi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “detecting a new road and incorporating the new road into map information.” (Para 0001)

Claim 12:
Li, in combination with the references relied upon in Claim 11, teaches those respective limitations. Li further teaches:
A non-transitory computer readable medium storing a program configured to cause the information processing apparatus to execute the information processing method of claim 11.
(Li) – “The processing unit 1312 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1312 can be operatively coupled to a non-transitory computer readable medium 1313. The non-transitory computer readable medium 1313 can store logic, code, and/or program instructions executable by the processing unit 1304 for performing one or more steps or functions as necessary for the operations of the system 1300, such as the steps shown in FIGS. 2 and 3. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1311 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1313.” (Para 0472)

Claim 13: 
Li explicitly teaches:
An in-vehicle apparatus comprising: 
(Li) – “A method of map generation includes receiving data from a plurality of vehicles about environments within which the plurality of vehicles operate, and generating a three-dimensional map using the data from the plurality of vehicles. The data is collected by one or more sensors on-board the plurality of vehicles.” (Abstract) 
“The data can be processed or pre-processed by one or more processors on-board the vehicle.” (Para 0005)

a memory configured to store images, captured by an imaging apparatus mounted in a vehicle, of an area around the vehicle; and 
(Li) – “The external sensors may measure other conditions relating to the one or more surrounding objects within the environment.” (Para 0335)
“The one or more sensors carried by the vehicle may include but are not limited to location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras including monocular cameras, binocular cameras, stereo cameras, and omnidirectional cameras)” (Para 0336)
 “The processing unit 1312 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1312 can be operatively coupled to a non-transitory computer readable medium 1313. The non-transitory computer readable medium 1313 can store logic, code, and/or program instructions executable by the processing unit 1304 for performing one or more steps or functions as necessary for the operations of the system 1300, such as the steps shown in FIGS. 2 and 3. The non-transitory computer readable medium can include one or more memory units (e.g., removable media or external storage such as an SD card or random access memory (RAM)). In some embodiments, data from the sensing module 1311 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1313.” (Para 0472)


a controller configured to transmit an image to an information processing apparatus when [a judgment is made that] a road on which the vehicle is traveling can no longer be identified by map matching,
(Li) – “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002. As discussed before, the pre-processing herein may include feature recognition, feature match, or object identification or any other image processing as envisaged those skilled in the art based on the teaching of the specification.” (Para 0449)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. …Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.” (Para 0451)
“The data can be processed or pre-processed by one or more processors on-board the vehicle. The one or more processors herein may be separate processors connected with a controller of the vehicle or processors on-board the one or more sensors.” (Para 0005)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. Information Processing apparatus corresponds to the system for map generation of Fig. 13.

the image being captured at a time [when the judgment is made].
(Li) – “The collected data may include scene information collected by one or more cameras. Traffic signs, traffic lights, landmarks, or lanes in the scene information can be identified and added a label using a deep learning system or algorithm. Thereby, label information associated with these objects can be added to the point cloud data, enriching the content presented in a 3D map to be generated.” (Para 0370)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. For example, regarding the 3D point cloud data captured by the lidar sensors, it can be directly transformed into the world coordinate frame and therefore constituted a 3D map. Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.“ (Para 0451)
“The generated map can be updated in real time and therefore keep up to date.” (Para 0003)
“the data collected by the one or more sensors may comprise real-time location information associated with the vehicle.” (Para 0202)
Examiner Note: Bracketed text not fully and explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Li does not explicitly teach:
a judgment is made that…when the judgment is made

Ikeuchi, in the same field of endeavor, teaches:
a judgment is made that [a road on which the vehicle is traveling can no longer be identified by map matching]…when the judgment is made
(Ikeuchi) – “The new road detecting means 19 detects a new road which does not exist in the map information. … The intersecting judging means 20 judges whether or not the detected new road intersects one or more existing roads.”
Examiner Note: Bracketed text included for context.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map generating method of Li with the new road detecting means of Ikeuchi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “detecting a new road and incorporating the new road into map information.” (Para 0001)

Claim 14:
Rejected using the same rationale as Claim 2

Claim 15:
Rejected using the same rationale as Claim 3

Claim 16:
Rejected using the same rationale as Claim 4

Claim 17:
Rejected using the same rationale as Claim 5

Claim 18:
Li, in combination with the references relied upon in Claim 13, teaches those respective limitations. Li further teaches:
A vehicle comprising the in-vehicle apparatus of claim 13.
(Li) – “A method of map generation includes receiving data from a plurality of vehicles about environments within which the plurality of vehicles operate, and generating a three-dimensional map using the data from the plurality of vehicles. The data is collected by one or more sensors on-board the plurality of vehicles.” (Abstract) 

Claim 19:
Li, in combination with the references relied upon in Claim 13, teaches those respective limitations. Li further teaches:
An information processing apparatus comprising: a communication interface configured to communicate with the in-vehicle apparatus of claim 13; and
(Li) – “The vehicle may comprise one or more communication units, such as communication units 1011 and 1021, that may enable the vehicle to communicate with an external device, such as one or more surrounding vehicles or a remote server 103.” (Para 0322)
“the vehicle may communicate directly with the one or more processors off-board the vehicle via the communication unit (e.g., communication unit 1032) over a network or indirectly via one or more intermediary devices. Thereby, the data collected and pre-processed by the one or more processors on-board the vehicle may be transmitted to the remote server for generating a 3D map or updating an existing map (e.g., a previously-stored map). It is to be understood that any description with respect to a remote server may apply to any other types of external devices and vice versa.” (Para 0337)

a controller configured to perform image analysis, upon receiving an image of the area around the vehicle from the vehicle, on the image [to judge whether there is a new road].
(Li) – “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002. As discussed before, the pre-processing herein may include feature recognition, feature match, or object identification or any other image processing as envisaged those skilled in the art based on the teaching of the specification.” (Para 0449)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. …Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.” (Para 0451)
“The data can be processed or pre-processed by one or more processors on-board the vehicle. The one or more processors herein may be separate processors connected with a controller of the vehicle or processors on-board the one or more sensors.” (Para 0005)

Li does not explicitly teach:
to judge whether there is a new road

Ikeuchi, in the same field of endeavor, teaches:

to judge whether there is a new road 
(Ikeuchi) – “The new road detecting means 19 detects a new road which does not exist in the map information. … The intersecting judging means 20 judges whether or not the detected new road intersects one or more existing roads.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map generating method of Li with the new road detecting means of Ikeuchi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “detecting a new road and incorporating the new road into map information.” (Para 0001)

Claim 20:
Li, in combination with the references relied upon in Claim 13, teaches those respective limitations. Li further teaches:
An information processing system comprising: the in-vehicle apparatus of claim 13; and
(Li) – “aspects of the disclosure are directed to a system of generating a map. Said system may comprise one or more communication units configured to receive data from a plurality of vehicles about environments within which the plurality of vehicles operate, wherein the data is collected by one or more sensors on-board the plurality of vehicles; and one or more processors configured to generate a three-dimensional map using the data from the plurality of vehicles.” (Para 0056)

an information processing apparatus comprising: a communication interface configured to communicate with the in- vehicle apparatus; and
(Li) – “The vehicle may comprise one or more communication units, such as communication units 1011 and 1021, that may enable the vehicle to communicate with an external device, such as one or more surrounding vehicles or a remote server 103.” (Para 0322)
“the vehicle may communicate directly with the one or more processors off-board the vehicle via the communication unit (e.g., communication unit 1032) over a network or indirectly via one or more intermediary devices. Thereby, the data collected and pre-processed by the one or more processors on-board the vehicle may be transmitted to the remote server for generating a 3D map or updating an existing map (e.g., a previously-stored map). It is to be understood that any description with respect to a remote server may apply to any other types of external devices and vice versa.” (Para 0337)

a controller configured to perform image analysis, upon receiving an image of the area around the vehicle from the vehicle, on the image to judge whether there is a new road. 
(Li) – “As illustrated in FIG. 10, the vehicles 1001 and 1012 may collect data with aid of one or more sensors on-board the vehicles and transmit the collected data, which may have been subject to pre-processing, to the remote servers 1003, 1004, and 1005 via a communication link 1002. As discussed before, the pre-processing herein may include feature recognition, feature match, or object identification or any other image processing as envisaged those skilled in the art based on the teaching of the specification.” (Para 0449)
“if it is determined that the vehicle is traveling in an unknown area, i.e., the current location of the vehicle is not found in the previously-stored map at 1009. Therefore, the remote server may generate a 3D map regarding this unknown area using a SLAM system at 1010. …Regarding the image data captured by the cameras, the point cloud data corresponding to the image data can be determined first and then both point cloud data and the RGB information corresponding to the point cloud data can be stored together for generating a 3D map.” (Para 0451)
“The data can be processed or pre-processed by one or more processors on-board the vehicle. The one or more processors herein may be separate processors connected with a controller of the vehicle or processors on-board the one or more sensors.” (Para 0005)

Li does not explicitly teach:
to judge whether there is a new road

Ikeuchi, in the same field of endeavor, teaches:
to judge whether there is a new road 
(Ikeuchi) – “The new road detecting means 19 detects a new road which does not exist in the map information. … The intersecting judging means 20 judges whether or not the detected new road intersects one or more existing roads.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the map generating method of Li with the new road detecting means of Ikeuchi. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “detecting a new road and incorporating the new road into map information.” (Para 0001)



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Reid (US-20200293057) teaches mapping for unknown terrain.
Takayama (JP-2004286641) teaches a system for detecting new roads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667      


October 7, 2022